Citation Nr: 0638164	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus. 

2.  Entitlement to a compensable initial disability rating 
for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1979 to June 2001.  

This matter comes before the Board of Veterans' Appeals from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
granted service connection for bilateral tinnitus and 
assigned a 10 percent disability rating, effective July 1, 
2001.  In the same rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable disability rating, effective July 1, 2001.  

This case was also developed on several other matters, 
including whether the notice of disagreement received in July 
2002 was timely and entitlement to higher evaluations for 
several additional disorders.  The timeliness of the notice 
of disagreement was subsequently decided in the veteran's 
favor.  As to the claims of higher evaluations for other 
service-connected disorders, the veteran was issued a 
statement of the case in March 2004 after filing a notice of 
disagreement, but did not file a substantive appeal, and 
those matters are not currently before the Board.  

The issue of a compensable initial disability rating for 
right ear hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under the Diagnostic Code.  




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral tinnitus is denied. 



REMAND

The veteran disagrees with the noncompensable initial 
disability rating assigned for right ear hearing loss.  He 
contends that his disability is worse than the initial 
disability rating reflects.  His last VA audiometric 
examination of record took place in April 2001.  The veteran 
disputes the adequacy of his VA audiometric examination, 
which took place more than 5 years ago.  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following action: 

1.  Provide the veteran a VA audiological 
examination to assess the current 
severity of his service connected right 
ear hearing loss.  The veteran's claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A state-licensed 
audiologist should perform current 
controlled speech discrimination testing 
(Maryland CNC) and audiometric testing, 
and certify the results.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


